DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 02/10/2022 is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plunger” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2, lines 1-2, recites: “wherein the first guide includes a plurality of openings through a portion of the frame”, while claim 1, to which claim 2 depends on, recites: “a first guide within or supported by the housing…the second guide being disposed on a frame of the bicycle”. As such, it is not clear how the first guide, which is within or supported by the housing (according to claim 1), includes a plurality of openings through a portion of the frame (of the bicycle). It appears that applicant’s intention was to recite “wherein the first guide includes a plurality of openings through a portion of the housing”. As a result, for the purposes of examination, the claim has been examined such that the first guide includes a plurality 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camfield et al. (US 4,762,317).
Regarding claim 1, Camfield discloses a drive unit for a bicycle trainer, the drive unit comprising: a housing (95, Fig. 1, col. 3 lines 44-48); a body (flywheel 84, col. 3 lines 29) rotatably attached to the housing (Figs. 1-4); an axle (crank shaft within crank shaft bearing housing 69) rotatably attached to the housing (Fig. 3, col. 3 lines 20-24, col. 6 lines 3), the axle being operatively connected to the body (via sprockets and chain), such that the body is driveable via the axle (Fig. 3, col. 3 lines 29-32); a motion 

Regarding claim 3, Camfield discloses wherein the body is a flywheel (84, col. 3 line 29).  
Regarding claim 6, Camfield discloses wherein the motion resistor comprises: an electromagnet supported by the housing at a fixed distance relative to the flywheel; a permanent magnet supported by the housing at a variable distance relative to the flywheel; a generator; or a mechanical motion resistor (drag/tension strap 88 with knob 90) that is movable into contact with the flywheel (col. 4 lines 56-58, drag/tension strap 88 is movable into contact (by more or less contact) with the flywheel by adjusting its tension via knob 90).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Camfield as applied to claim 1 above, and further in view of Cayo (US 2013/0324371 A1).
Regarding claim 2, Camfield teaches wherein the first guide includes a plurality of openings (i.e. 127) through a portion of the frame/housing (Fig. 5), wherein the second guide includes a plurality of fasteners (i.e. key pins 129), wherein the drive unit is positionable on the frame (i.e. 27), such that the plurality of fasteners (i.e. key pins 129) extend through the plurality of openings (i.e. 127, Fig. 5).  
Camfield is silent about each of the fasteners being a captive fastener. 
Regarding claim 2, Cayo teaches a captive fastener/pin (2906) that is used to secure an adjustable rack supports at the desired height (Fig. 29, ¶ [0091]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute each of Camfield’s fasteners/key pins with a captive fastener/pin as taught by Cayo in order to prevent the pins from being potentially lost or misplaced after each adjustment while providing a secure attachment and provides for a high level of protection against loosening, vibrations, stress and other physical forces. 
Claims 4-5, 8 and 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Camfield as applied to claims 1 and 3 above, and further in view of Abelbeck et al. (US 6,270,446 B1).
Regarding claims 4 and 5, Camfield teaches the drive unit further comprising: 2a wheel (drive sprocket 74) rotatably attached to the housing (Fig. 3), an axis of rotation of the wheel being in line with an axis of rotation of the axle (Fig. 3, col. 3 lines 22-24); and a belt or a chain (chain 85) disposed around the wheel (drive sprocket 74, Fig. 3, col. 3 lines 29-32), wherein the axle (crank shaft) is operatively connected to the flywheel (84) via the wheel (drive sprocket 74) and the belt or the chain (85, Fig. 3, col. 3 lines 29-32), wherein the wheel (drive sprocket 74) is a first wheel (Fig. 3), wherein the drive unit further comprises a second wheel rotatably attached to the housing (col. 3 lines 29-32 recites: “A standard bicycle type roller chain 85 extends around the drive sprocket 74 and around a sprocket fixedly mounted on the fly wheel 84, in the conventional way”, the sprocket that is fixedly mounted to the flywheel is considered the second wheel), an axis of rotation of the second wheel being in line with an axis of rotation of the flywheel (col. 3 lines 29-32, since the sprocket is fixedly mounted to the flywheel, its axis of rotation is in line with an axis of rotation of the flywheel), wherein the belt or the chain (chain 85) is disposed around the second wheel (col. 3 lines 29-32), and wherein the axle is operatively connected to the flywheel via the first wheel, the belt or the chain, and the second wheel (Fig. 3, col. 3 lines 29-32).


Regarding claims 4-5, Abelbeck teaches a drive unit comprising: a housing (enclosure 76), a body/flywheel (90) rotatably attached to the housing (Fig. 5), an axle (the axle around which crank arms rotate, Fig. 5) attached to the housing, and being operatively connected to the body/flywheel, such that the body/flywheel is driveable via the axle (Fig. 5), a motion resistor (tension belt 96 and knob 98) supported by the housing, and configured to apply a resistive force to the body/flywheel when the body/flywheel is rotated (col. 5 line 67 – col. 6 lines 3), a wheel (drive sprocket 84) rotatably attached to the housing, an axis of rotation of the wheel (drive sprocket 84) being in line with an axis of rotation of the axle (Fig. 5), a diameter of the wheel (drive sprocket 84) being large than a diameter of the flywheel (90, Fig. 5), and a belt or chain (chain 88) disposed around the wheel (drive sprocket 84, Fig. 5), wherein the axle is operatively connected to the flywheel (90) via the wheel (drive sprocket 84) and the belt or chain (88, Fig. 5), wherein the wheel (drive sprocket 84) is a first wheel, wherein the drive unit further comprises a second wheel (flywheel sprocket 86), rotatably attached to the housing, an axis of rotation of the second wheel (flywheel sprocket 86) being in line with an axis of rotation of the flywheel (90, Fig. 5), a diameter of the second wheel (flywheel sprocket 86) being smaller than the diameter of the first wheel (drive sprocket 84) and the diameter of the flywheel (90, Fig. 5), wherein the belt or the chain (chain 88) is disposed around the second wheel (flywheel sprocket 86, Fig. 5), and wherein the axle is operatively connected to the flywheel (90) via the first wheel (drive sprocket 84), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Camfield’s invention such that a diameter of the wheel being larger than a diameter of the flywheel, and a diameter of the second wheel being smaller than the diameter of the first wheel and the diameter of the flywheel, as taught by Abelbeck in order to result in a better ratio to drive the flywheel at a faster speed for a smoother pedaling motion and to smoothly transmit the pedaling motion of the user to the flywheel while reducing the overall weight and size of the apparatus and providing the desired momentum for the user.

Regarding claim 8, Camfield as modified by Abelbeck teaches wherein the housing (Camfield: 95) has a first portion/half (Camfield: i.e. 97, Fig. 6, col. 3 lines 49-51) and a second portion/half (Camfield: i.e. 117, Fig. 5), the second portion of the housing extending away from a side (Camfield: a/first side is shown in Figs. 3 and 6 below) of the first portion/half of the housing (Camfield: when connected/assembled, the second portion/half 117 is extending away from a side (a/first side shown below) of the first portion/half (97, Figs. 1-2)), and wherein the first guide (Camfield: 127) is disposed within the second portion/half (Camfield: 117) of the housing (Camfield: Fig. 5, the first guide is partially (holes 127) disposed within the second portion/half).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Side (first side) of the first portion/half (97)
(darkened area is the side/first side))]
    PNG
    media_image1.png
    694
    674
    media_image1.png
    Greyscale
[AltContent: textbox (Side (first side) of the first portion/half (97)
(darkened area is the side/first side))]
    PNG
    media_image2.png
    870
    634
    media_image2.png
    Greyscale



Regarding claim 11, Camfield as modified by Abelbeck teaches wherein the side of the first portion/half (Camfield: 97) of the housing is a first side of the first portion of the housing (Camfield: as shown in Figs. 3 and 6 above), wherein the wheel (Camfield: drive sprocket 74) is attached to the housing at or adjacent to a second side (Camfield: wall 98) of the first portion/half (Camfield: 97) of the housing (Camfield: Fig. 3), the second side (Camfield: wall 98) of the first portion/half (Camfield: 97) of the housing being opposite the first side of the first portion of the housing (Camfield: Fig. 3).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Camfield as applied to claims 1, 3 and 6 above, and further in view of Baudhuin et al. (US 2016/0317860 A1).
Regarding claim 7, Camfield teaches wherein the motion resistor comprises the mechanical motion resistor (drag/tension strap 88 with knob 90, col. 4 lines 56-58, drag/tension strap 88 is movable into contact (by more or less contact) with the flywheel by adjusting its tension via knob 90). 

Regarding claim 7, Baudhuin teaches a drive unit comprising a motion resistor, wherein the motion resistor comprises the mechanical motion resistor (37 with 40), and wherein the mechanical motion resistor includes a plunger (the resistance adjuster 40 with attached brake pad 37 is considered a plunger) that is movable into contact with the flywheel (35, ¶ [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Camfield’s invention/motion resistor wherein the mechanical motion resistor includes a plunger that is movable into contact with the flywheel as taught by Baudhuin in order to provide for a more convenient motion resistor whereby zero or near zero resistance is also achievable for rehabilitation purposes when the plunger is away from/not in contact with the flywheel. 

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for a list of further pertinent prior arts. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784